Dear Representative Farrar:
Your request for an Attorney General's Opinion has been directed to me for research and response.  You have asked the following question:
           "Is the Police Jury responsible for paying the normal expenses associated for the continuing education of Constables and Justices of the Peace in their parishes?"
We begin by making the assumption that by the term "continuing education," you mean the Justice of the Peace Training Course, as authorized by LSA-R.S. 49:251.1.  If this assumption is correct, the answer to your inquiry may be found in LSA-R.S. 13:2591(B) which states the following:
           "When the parish governing authority determines that funds are available, it may reimburse each justice of the peace and constable in the parish for expenses actually incurred by attending the Justice of the Peace Training Course, as authorized by R.S. 49:251.1.  The allowance for mileage, lodging, meals, and related expenses shall be based on the rate of payment for travel expenses as set forth by the Division of Administration, and a written, itemized voucher shall be required in order to obtain reimbursement." (Emphasis added).
It seems clear, from the quoted statutory language, that upon making a determination that the funds are available, a parish governing authority is authorized to reimburse each justice of the peace and constable in the parish, for their actual expenses incurred in attending the Justice of the Peace Training Course authorized by LSA-R.S. 49:251.1.  The reimbursement for mileage, lodging, meals, and related expenses is to be made in accordance with the rate of payment established by the Division of Administration, and only upon receipt of a written and itemized voucher for those expenses.
It should be noted that in many cases, when the local governing authority does not pay the training course expenses for their justices of the peace and constables, the justices of the peace and constables apparently do not feel that they can afford to attend the training course.
Since we assume that the intent of your question was to inquire about expenses associated with attending the Justice of the Peace Training Course authorized by LSA-R.S. 49:251.1, we express no opinion as to the expenses of other "continuing education" opportunities which might be available to justices of the peace and constables.  If, however, we have incorrectly assumed the intent of your question, we will be happy to address the question of other continuing education opportunities, upon receipt of your request setting forth the specific continuing education activities about which you are concerned.
I trust the foregoing adequately answers the question you have asked. If, however, additional information is needed, please do not hesitate to contact this office.
Yours very truly,
                          RICHARD P. IEYOUB Attorney General
                          BY: JAMES A. SMITH, II Assistant Attorney General
RPI/JAS:pb 2640s